DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-18 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10154348. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same subject matter, and claim 1 of the US Patent practically covers (anticipate) all the limitations of claim 1 of the instant application, except for minor obvious differences in the wordings as demonstrated in the chart below.

Instant Application: 17228546
US PAT. 10154348
1. A transducer capable of generating haptic signals, the transducer comprising: a housing, wherein the housing transmits a haptic signal to a user through inertial vibrations; a speaker, including a diaphragm, and encased by the housing, configured to transform an electrical signal having audio information in a first range of frequencies into an acoustic signal; 
a mass element, the mass element having an opening positioned above a center region of the diaphragm; and 
a holder, the holder located between the speaker and the mass element, wherein the holder is positioned such that an area above the center region of the diaphragm between the speaker and the mass element remains open.

1. A transducer capable of generating acoustic and haptic signals, wherein the haptic signals are transmitted to a user through inertial vibrations, the transducer comprising: a speaker, including a diaphragm, configured to transform an electrical signal having audio information in a first range of frequencies into an acoustic signal; and 
a mass element attached to the holder above the center region of the diaphragm, the mass element having an opening positioned above the opening of the holder; and a holder attached to a portion of the diaphragm, the holder including an opening positioned above a center region of the diaphragm; 
a portion of the acoustic signal passes from the speaker and through the openings. 
wherein the opening of the mass element and the opening of the holder are positioned such that at least, wherein the mass of the mass element is selected such that a portion of a resonant frequency range of a combination of at least the speaker and the mass element falls within the first range of frequencies.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeDonne (US PUB 20070217644) in view of Bank et al (US PUB 20110211722, hereinafter Bank22).
Regarding claim 1, LeDonne discloses a transducer capable of generating haptic signals (see at least the abstract and [0010]), the transducer comprising: a housing (e.g. an external housing 78), (see figure 16A), wherein the housing transmits a haptic signal to a user through inertial vibrations; a speaker (e.g. speaker driver 12), including a diaphragm (e.g. diaphragm 14) and encased by the housing, configured to transform an electrical signal having audio information in a first range of frequencies (e.g. a desired first frequency range) into an acoustic signal (e.g. audible sound via the diaphragm 14), (see figure 16A); a mass element (e.g. a touchpad 24), positioned above a center region of the diaphragm (see figure 16A); and a holder (e.g. a connector 92), the holder located between the speaker and the mass element (see LeDonne, [0075]-[0079], figures 16A-16E).
LeDonne does not explicitly teach that the mass element (touchpad 24) has an opening.
However, Bank22 in the same field of endeavor teaches a transducer comprising a diaphragm (e.g. a diaphragm 120), and a mass element (e.g. mass element 124), wherein the mass element has an opening (e.g. mass element 124 is formed in a ring shape having a central opening), (see Bank22, [0275], and figures 27a-27b). Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate a mass element having an opening as taught by Bank22 in the teachings of LeDonne in order to allow passage of sound signal from the speaker through the opening in the mass element unto a desired target, and thereby further adapting the transducer for special operations requiring direct sound transmission from the speaker.  
More so, the combination of LeDonne and Bank22 further teaches: wherein the holder is positioned such that an area above the center region of the diaphragm between the speaker and the mass element remains open (e.g. the space formed by the connector 92 above the central portion of diaphragm 14 is association with the opening in the mass element makes the area above the diaphragm to remain open), (see LeDonne, figure 16A, also Bank22, figure 27a).

Regarding claim 7, LeDonne discloses a transducer capable of generating haptic signals (see at least the abstract and [0010]), the transducer comprising: a housing (e.g. an external housing 78), (see figure 16A), wherein the housing transmits a haptic signal to a user through inertial vibrations;  a speaker (e.g. speaker driver 12), including a diaphragm (e.g. diaphragm 14) and encased by the housing, configured to transform an electrical signal having audio information in a first range of frequencies (e.g. a desired first frequency range) into an acoustic signal (e.g. audible sound), (see figure 16A); a mass element (e.g. a touchpad 24); and a holder (e.g. a connector 92), the holder located between the speaker and the mass element (see figure 16A), wherein an area in the holder that is above a center region of the diaphragm allows the acoustic signal to pass (e.g. a space formed by the connector 92 above a central region of the diaphragm 14 allows passage of audible sound from the speaker), (see LeDonne, [0075]-[0079], figures 16A-16E).
LeDonne does not explicitly teach: wherein the holder is positioned such that an area above the center region of the diaphragm between the speaker and the mass element remains open (e.g. there is no through opening in the mass element 24).
However, Bank22 in the same field of endeavor teaches a transducer comprising a diaphragm (e.g. a diaphragm 120), and a mass element (e.g. a mass element 124), wherein the mass element has an opening (e.g. mass element 124 is formed in a ring shape having a central opening), (see Bank22, [0275], and figures 27a-27b). Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate a mass element having an opening as taught by Bank22 in the teachings of LeDonne in order to allow passage of sound signal from the speaker through the opening in the mass element unto a desired target, and thereby further adapting the transducer for special operations requiring direct sound transmission from the speaker.  
More so, the combination of LeDonne and Bank22 further teaches: wherein the holder is positioned such that an area above the center region of the diaphragm between the speaker and the mass element remains open (e.g. the space formed by the connector 92 above the central portion of diaphragm 14 is association with the opening in the mass element makes the area above the diaphragm to remain open), (see LeDonne, figure 16A, also Bank22, figure 27a).

Regarding claim 13, LeDonne discloses a method of generating acoustic and haptic signals (see at least the abstract and [0010]), comprising: receiving, at a transducer (e.g. a speaker device), an electrical signal (e.g. audio input); and in response to receiving the electrical signal: generating, at the transducer, a haptic signal (e.g. via a contact pad 24) to a user through inertial vibrations of a housing of the transducer (e.g. an external housing 78), (see figure 16A), wherein the housing encases a speaker (e.g. speaker driver 12) that includes a diaphragm (e.g. diaphragm 14) configured to transform the electrical signal having audio information in a first range of frequencies (e.g. a desired first frequency range) into an  (e.g. audible sound), (see figure 16A), and wherein the transducer includes: (i) wherein an area in a holder (e.g. a connector 92) that is above a center region of the diaphragm that allows the acoustic signal to pass (e.g. audible sound from the diaphragm 14 will pass through a space formed above the diaphragm 14 by the connector 92), and (ii) a mass element (e.g. a touchpad 24); and generating, at the transducer, an acoustic signal (e.g. an audible sound) due to vibration of the diaphragm (see LeDonne, [0075]-[0079], figures 16A-16E).
LeDonne does not explicitly teach: wherein the holder is positioned such that an area above the center region of the diaphragm between the speaker and the mass element remains open (e.g. there is no through opening in the mass element 24).
However, Bank22 in the same field of endeavor teaches a transducer comprising a diaphragm (e.g. a diaphragm 120), and a mass element (e.g. a mass element 124), wherein the mass element has an opening (e.g. mass element 124 is formed in a ring shape having a central opening), (see Bank22, [0275], and figures 27a-27b). Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate a mass element having an opening as taught by Bank22 in the teachings of LeDonne in order to allow passage of sound signal from the speaker through the opening in the mass element unto a desired target, and thereby further adapting the transducer for special operations requiring direct sound transmission from the speaker.  
More so, the combination of LeDonne and Bank22 further teaches: wherein the holder is positioned such that an area above the center region of the diaphragm between the speaker and the mass element remains open (e.g. the space formed by the connector 92 above the central portion of diaphragm 14 is association with the opening in the mass element makes the area above the diaphragm to remain open), (see LeDonne, figure 16A, also Bank22, figure 27a).

Regarding claim 2, LeDonne as modified by Bank22 discloses the transducer of claim 1, wherein a portion of the acoustic signal passes from the speaker and through an opening in the mass element (e.g. through the opening in the mass element 124), (see Bank22, figures 27a-27b).

Regarding claim 3, LeDonne as modified by Bank22 discloses the transducer of claim 1, wherein the holder (connector 92) prevents the mass element (mass element 24) from contacting the diaphragm (diaphragm 12) when vibrating (see LeDonne, figure 16A).

Regarding claim 4, LeDonne as modified by Bank22 discloses the transducer of claim 1, but fails to explicitly disclose: wherein the holder comprises polyethylene. However, LeDonne does not restrict the use of polyethylene, and further teaches that the holder (connector 92) can be made of any suitable material (see LeDonne, [0077]). Thus it would be obvious to apply a holder comprising polyethylene if such will yield a suitable outcome.

Regarding claim 5, LeDonne as modified by Bank22 discloses the transducer of claim 1, further comprising an additional mass element (e.g. additional mass element 126), (see Bank22, [0275] and figures 27a-27b).

Regarding claim 6, LeDonne as modified by Bank22 discloses the transducer of claim 1, wherein the holder has an opening substantially concentric with the opening of the mass element (see LeDonne, figures 16A, also Bank22, figure 27a-27b).

Regarding claim 8, LeDonne as modified by Bank22 discloses the transducer of claim 7, wherein a portion of the acoustic signal passes from the speaker and through an opening in the mass element (e.g. through the opening in the mass element 124), (see Bank22, figures 27a-27b).

Regarding claim 9, LeDonne as modified by Bank22 discloses the transducer of claim 7, wherein the holder (connector 92) prevents the mass element (mass element 24) from contacting the diaphragm (diaphragm 12) when vibrating (see LeDonne, figure 16A).

Regarding claim 10, LeDonne as modified by Bank22 discloses the transducer of claim 7, but fails to explicitly disclose: wherein the holder comprises polyethylene. However, LeDonne does not restrict the use of polyethylene, and further teaches that the holder (connector 92) can be made of any suitable material (see LeDonne, [0077]). Thus it would be obvious to apply a holder comprising polyethylene if such will yield a suitable outcome.

Regarding claim 11, LeDonne as modified by Bank22 discloses the transducer of claim 7, further comprising an additional mass element (e.g. additional mass element 126), (see Bank22, [0275] and figures 27a-27b).

Regarding claim 12, LeDonne as modified by Bank22 discloses the transducer of claim 7, wherein the holder has an opening substantially concentric with the opening of the mass element (see LeDonne, figures 16A, also Bank22, figure 27a-27b).

Regarding claim 14, LeDonne as modified by Bank22 discloses the method of claim 13, wherein a portion of the acoustic signal passes from the speaker and through an opening in the mass element (e.g. through the opening in the mass element 124), (see Bank22, figures 27a-27b).

Regarding claim 15, LeDonne as modified by Bank22 discloses the method of claim 13,
wherein the holder (connector 92) prevents the mass element (mass element 24) from contacting the diaphragm (diaphragm 12) when vibrating (see LeDonne, figure 16A).

Regarding claim 16, LeDonne as modified by Bank22 discloses the method of claim 13, but fails to explicitly disclose: wherein the holder comprises polyethylene. However, LeDonne does not restrict the use of polyethylene, and further teaches that the holder (connector 92) can be made of any suitable material (see LeDonne, [0077]). Thus it would be obvious to apply a holder comprising polyethylene if such will yield a suitable outcome.

Regarding claim 17, LeDonne as modified by Bank22 discloses the method of claim 13, further comprising an additional mass element (e.g. additional mass element 126), (see Bank22, [0275] and figures 27a-27b).

Regarding claim 18, LeDonne as modified by Bank22 discloses the method of claim 13, wherein the holder has an opening substantially concentric with the opening of the mass element (see LeDonne, figures 16A, also Bank22, figure 27a-27b).

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.